PER CURIAM:
This case was here before (535 P.2d 1228). We reversed the judgment of the trial court which was based on an accord and satisfaction theory.
The court, on review, in accounting for any claims for damage or breach of contract came up with another judgment, that is now being attacked on appeal on the basis of insufficiency of the evidence. The evidence was somewhat controversial, but there appears to be sufficient competent, admissible evidence to support the second judgment of the trial court, and under *1258familiar rules of review we are constrained to and do affirm the judgment in this case, the parties, by stipulation, having invited the trial court and us to conclude this case on such stipulated basis.